--------------------------------------------------------------------------------

Exhibit 10.8
Irrevocable Transfer Agent Instructions.





 
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 




February 6, 2008




Fidelity Transfer Company
8915 S. 700 E. Suite 102
Sandy, Utah  84070




RE:           HYPERDYNAMICS CORPORATION


Ladies and Gentlemen:


Reference is made to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”) of even date herewith by and between Hyperdynamics
Corporation, a Delaware corporation (the “Company”), and YA Global Investments,
L.P. (the “Buyer”).  Pursuant to the Securities Purchase Agreement, the Company
shall issue and sell to the Buyer, and the Buyer shall purchase from the
Company, secured notes (collectively, the “Notes”) which are in certain
instances convertible into shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), at the Buyer’s discretion.  The Company
has also issued to the Buyer warrants to purchase additional shares of Common
Stock, at the Buyer’s discretion (the “Warrant”).  These instructions relate to
the following stock or proposed stock issuances or transfers:
 
 
 
1.
Shares of Common Stock to be issued to the Buyer upon conversion of the Notes
plus any shares of Common Stock to be issued to the Buyer upon conversion of
accrued interest into Common Stock (collectively, the “Conversion Shares”).

 
 
 
2.
Shares of Common Stock to be issued to the Buyer upon exercise of the Warrant
(the “Warrant Shares”).

 
This letter shall serve as our irrevocable authorization and direction to
Fidelity Transfer Company (the “Transfer Agent”) to do the following:


 
 
1.
Conversion Shares and Warrant Shares.

 
 
 

--------------------------------------------------------------------------------

 
 
 
a.
Instructions Applicable to Transfer Agent.  With respect to the Warrant Shares
and, upon an Event of Default (as defined in the Notes) that is not cured
pursuant to the terms of the Notes, the Conversion Shares, the Transfer Agent
shall, without confirmation or instructions from  the Company, issue the Warrant
Shares and Conversion Shares to the Buyer from time to time upon delivery to the
Transfer Agent of a properly completed and duly executed Exercise Notice (the
“Exercise Notice”) in the form attached as Exhibit A to the Warrant or a
properly completed and duly executed Conversion Notice (the “Conversion Notice”)
in the form attached as Exhibit A to the Notes, delivered to the Transfer Agent
by David Gonzalez, Esq. (the “Escrow Agent”) as agent acting on behalf of the
Company.  Upon receipt of a Conversion Notice or an Exercise Notice, the
Transfer Agent shall within three (3) Trading Days thereafter (i) issue and
surrender to a common carrier for overnight delivery to the address as specified
in the Conversion Notice or the Exercise Notice, a certificate, registered in
the name of the Buyer or its designees, for the number of shares of Common Stock
to which the Buyer shall be entitled as set forth in the Conversion Notice or
Exercise Notice or (ii) provided the Transfer Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Buyers, credit such aggregate number of shares of Common
Stock to which the Buyers shall be entitled to the Buyer’s or their designees’
balance account with DTC through its Deposit Withdrawal At Custodian (“DWAC”)
system provided the Buyer causes its bank or broker to initiate the DWAC
transaction. For purposes hereof “Trading Day” shall mean any day on which the
Nasdaq Market is open for customary trading.

 
 
b.
No Restrictive Legends.  If counsel to the Company delivers (i) the Notice of
Effectiveness set forth in Exhibit I attached hereto and (ii) an opinion of
counsel in the form set forth in Exhibit II attached hereto, then the
certificates representing the Conversion Shares and the Warrant Shares shall not
bear any legend restricting transfer and should not be subject to any
stop-transfer restrictions and shall otherwise be freely transferable on the
books and records of the Company.

 
 
c.
Restrictive Legends. In the event that the Conversion Shares and Warrant Shares
are not registered for sale under the Securities Act of 1933, as amended, the
certificates for the Conversion and Warrant Shares shall bear the following
legend, or its equivalent:

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO
RULE 144 UNDER SAID ACT.”
 
 
 

--------------------------------------------------------------------------------

 
 
 
d.
Removal of Restrictive Legends.   In the event that the Buyer submits to the
Transfer Agent the Conversion Shares or Warrant Shares for the removal of the
restrictive legends whether in connection with a sale of such shares pursuant to
any exemption to the registration requirements the Securities Act of 1933, as
amended, or otherwise and such removal of the restrictive legends is permitted
by law, the Transfer Agent shall without confirmation or instructions from  the
Company and within three (3) Trading Days of receipt of all required
documentation from the Buyer, its agent or counsel, (i) issue and surrender to a
common carrier for overnight delivery to the address as specified by the
Buyer(s), a certificate, registered in the name of the Buyer or its designees,
for the number of shares of Common Stock to which the Buyer shall be entitled as
set forth pursuant to their submission or (ii) provided the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Buyer, credit such aggregate number of
shares of Common Stock to which the Buyer shall be entitled to the Buyer’s or
their designees’ balance account with DTC through its Deposit Withdrawal At
Custodian (“DWAC”) system provided the Buyer causes its bank or broker to
initiate the DWAC transaction. For purposes hereof “Trading Day” shall mean any
day on which the Nasdaq Market is open for customary trading.

 
 
e.
Opinions of Counsel.  In the event that counsel to the Company fails or refuses
to render an opinion as required to issue the Conversion Shares or Warrant
Shares (either with or without restrictive legends, as applicable) or to remove
a legend from Conversion Shares or Warrant Shares, then the Company irrevocably
and expressly authorizes counsel to the Buyer to render such opinion.  The
Transfer Agent shall accept and be entitled to rely on such opinion for the
purposes of issuing the Conversion Shares or Warrant Shares.  In the event the
Buyer submits an opinion of counsel as contemplated herein, the Transfer Agent
hereby acknowledges it will rely on and accept such opinion of counsel and all
documentation submitted in connection therewith, without the confirmation or
instructions from the Company, and issue such Conversion Shares or Warrant
Shares in accordance with such opinion.

 
 
f.
Instructions Applicable to Escrow Agent.  Upon the Escrow Agent’s receipt of a
properly completed Exercise Notice and the Aggregate Exercise Price (as defined
in the Warrant) or, following an Event of Default that has not been cured
pursuant to the terms of the Notes, a Conversion Notice, the Escrow Agent shall,
within one (1) Trading Day thereafter, send to the Transfer Agent the Conversion
Notice or Exercise Notice as the case may be, which shall constitute an
irrevocable instruction to the Transfer Agent to process such Conversion Notice
or Exercise Notice in accordance with the terms of these instructions.

 
 
2.
Other Agreements.

 
 
 

--------------------------------------------------------------------------------

 
 
 
a.
The Transfer Agent shall reserve for issuance to the Buyer a minimum of eleven
million (11,000,000) Conversion Shares and Warrant Shares.  All such shares
shall remain in reserve with the Transfer Agent until the Buyer provide the
Transfer Agent instructions that the shares or any part of them shall be taken
out of reserve and shall no longer be subject to the terms of these
instructions. Under no circumstances, including without limitation the
exhaustion of the number of reserved shares articulated herein, shall the
reservation of Conversion Shares and Warrant shares articulated herein be deemed
to be a cap on the number of Conversion Shares and Warrant Shares to be issued
to the Buyer.

 
 
b.
The Company hereby irrevocably appoints the Escrow Agent as a duly authorized
agent of the Company for the purposes of authorizing the Transfer Agent to
process issuances and transfers specifically contemplated herein.

 
 
c.
The Transfer Agent shall rely exclusively on the Conversion Notice or the
Exercise Notice and shall have no liability for relying on such
instructions.  Any Conversion Notice or Exercise Notice delivered hereunder
shall constitute an irrevocable instruction to the Transfer Agent to process
such notice or notices in accordance with the terms thereof.  Such notice or
notices may be transmitted to the Transfer Agent by facsimile or any
commercially reasonable method.

 
 
d.
The Company hereby confirms to the Transfer Agent and the Buyer that no
instructions other than as contemplated herein will be given to Transfer Agent
by the Company with respect to the Conversion Shares, the Warrant Shares and the
matters referenced herein.  The Company hereby authorizes the Transfer Agent,
and the Transfer Agent shall be obligated, to disregard any contrary
instructions received by or on behalf of the Company with respect to the
Conversion Shares, the Warrant Shares and the matters referenced herein.

 
 
e.
The Company shall not be entitled to nor will the Transfer Agent grant a
suspension of the obligations hereunder for any time period in order for the
Company to obtain a court order or its equivalent in order to prevent the
Transfer Agent from acting hereunder.

 
 
f.
The Transfer Agent, upon request of the Buyer(s) and without instruction or
confirmation by the Company, will provide to the Buyer(s) information about the
total number of authorized shares of the Company’s Common Stock as well as
information about the current outstanding shares of the Company’s Common Stock
as of the date of the request.

 
 
3.
Certain Notice Regarding the Escrow Agent. The Company and the Transfer Agent
hereby acknowledge that the Escrow Agent is general counsel to the Buyer, a
partner of the general partner of the Buyer and counsel to the Buyer in
connection with the transactions contemplated and referred herein.  The Company
and the Transfer Agent agree that in the event of any dispute arising in
connection with this Agreement or otherwise in connection with any transaction
or agreement contemplated and referred herein, the Escrow Agent shall be
permitted to continue to represent the Buyer and neither the Company nor the
Transfer Agent will seek to disqualify such counsel.

 
 
 

--------------------------------------------------------------------------------

 
 
 
4.
Replacement of Transfer Agent.

 
a.
The Company hereby agrees that it shall not replace the Transfer Agent as the
Company’s transfer agent without the prior written consent of the Buyer.    

 
b.
Any attempt by Transfer Agent to resign as the Company’s transfer agent
hereunder shall not be effective until such time as the Company provides to the
Transfer Agent written notice that a suitable replacement has agreed to serve as
transfer agent and to be bound by the terms and conditions of these Irrevocable
Transfer Agent Instructions.  However, the transfer agent may resign upon 30
days written notice.

 
 
5.
Miscellaneous.

 
 
a.
The Company and the Transfer Agent hereby acknowledge and confirm that complying
with the terms of this Agreement does not and shall not prohibit the Transfer
Agent from satisfying any and all fiduciary responsibilities and duties it may
owe to the Company.

 
 
b.
The Company and the Transfer Agent acknowledge that the Buyer is relying on the
representations and covenants made by the Company and the Transfer Agent
hereunder and are a material inducement to the Buyer purchasing convertible
Notes under the Securities Purchase Agreement.  The Company and the Transfer
Agent further acknowledge that without such representations and covenants of the
Company and the Transfer Agent made hereunder, the Buyer would not purchase the
Notes.

 
 
c.
Each party hereto specifically acknowledges and agrees that in the event of a
breach or threatened breach by a party hereto of any provision hereof, the Buyer
will be irreparably damaged and that damages at law would be an inadequate
remedy if these Irrevocable Transfer Agent Instructions were not specifically
enforced.  Therefore, in the event of a breach or threatened breach by a party
hereto, including, without limitation, the attempted termination of the agency
relationship created by this instrument, the Buyer shall be entitled, in
addition to all other rights or remedies, to an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for specific performance of the provisions of
these Irrevocable Transfer Agent Instructions.

 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.
 


COMPANY:


Hyperdynamics Corporation
By: /s/    Kent Watts
Name:     Kent Watts
Title:       President and CEO




ESCROW AGENT:


/s/ Kent Watts
Gonzalez, Esq.


 


BUYER:
YA Global Investments, L.P.


By:          Yorkville Advisors, LLC
Its:           Investment Manager


By: /s/    Mark Angelo
Name:     Mark Angelo
Title:       Portfolio Manager




TRANSFER AGENT:
Fidelity Transfer Company


By: /s/   Kevin Kopaunik
Name:    Kevin Kopaunik
Title:      President
 
 

--------------------------------------------------------------------------------
